DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 04/29/2022 and 06/16/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendment
	The amendments on 04/29/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13-15, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781).
Regarding claim 1, Kostamo teaches 
a waveguide display (fig. 1-3 and 9B; ¶56, incoupling, fold and exit zones 12, 14, 16 are diffraction gratings) comprising,
	a substrate transparent (optical component 10; ¶34, optical component 10 is substantially transparent) to visible light; and
	a first volume Bragg grating (VBG) (14), a second VBG (16) coupled to the substrate,
	wherein the first VBG (14) is configured to coupled display light into the substrate (10) as guided wave towards a first region of the second VBG (16; as shown in fig. 9B);
	wherein the second VBG (16) is configured to:
		diffract, at the first region of the second VBG (as shown in fig. 9B the light beams diffract from element 14 to element 16), the display light from the first VBG (14) into a diffracted beam that propagates in a first direction towards two or more regions of the second VBG along the first direction (as shown in fig. 9B the light rays are diffracted towards two or more regions of element 16); and
		diffract, at the two or more regions of the second VBG (16) along the first direction,  wherein the second direction is different from the first direction (shown in fig. 9B), and wherein the first region of the second VBG and each region of the two or more regions of the second VBG have same grating vectors in a plane perpendicular to a surface normal direction (as shown in fig. 9B and fig. 1 to 3) of the substrate (10).
 	Kostamo does not specifically teach a third VBG coupled to the substrate, the display light from the first region to a second direction towards the third VBG,
	wherein the third VBG is configured to couple the display light from each of the two or more regions of the second VBG out of the substrate at two or more regions of the third VBG along the second direction.
	However, in a similar field of endeavor, Levola teaches a waveguide display (fig. 1), comprising 
a third VBG (output grating 30) coupled to the substrate (substrate 7),
the display light from the first region (light ray from grating 20 to grating 30) to a second direction towards the third VBG (30; shown in fig. 1)
	wherein the third VBG (30) is configured to couple the display light from each of the two or more regions of the second VBG (20) out of the substrate (7) at two or more regions of the third VBG (30) along the second direction (as shown in fig. 1, second direction is in the axis of SX).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo with a third VBG coupled to the substrate, the display light from the first region to a second direction towards the third VBG, wherein the third VBG is configured to couple the display light from each of the two or more regions of the second VBG out of the substrate at two or more regions of the third VBG along the second direction of Levola for the purpose of improving the efficiency of coupling light from the input grating to the output grating (¶17).
Regarding claim 2, Kostamo in view of Levola does not specifically teach the first VBG and the third VBG have a same grating vector in the plane perpendicular to the surface normal direction of the substrate and are configured to compensate dispersions caused by each other.
Levola further teaches the first VBG (10) and the third VBG (30) have a same grating vector in the plane perpendicular to the surface normal direction of the substrate (the grating lines shown in fig. 1 of the input grating 10 and output grating 30 are parallel and both couple perpendicular incident/outgoing light.  The gratings have the same grating vector; ¶111 and ¶112) and are configured to compensate dispersions caused by each other (¶17, light is diffracted up to four times to diffraction orders other than zero by the gratings in order to expand light beam, thus the image quality may be better and the overall efficiency of coupling light from the input grating to the output grating may be improved.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the first VBG and the third VBG have a same grating vector in the plane perpendicular to the surface normal direction of the substrate and are configured to compensate dispersions caused by each other of Levola for the purpose of improving the efficiency of coupling light (¶17).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 4, Kostamo in view of Levola teaches the invention as set forth above and Levola further teaches each of the first VBG (10), the second VBG (20), and third VBG (30) includes a reflective VBG or a transmissive VBG (shown in figure 1, a reflective input grating 10 and crossed grating 20, and a transmissive output grating 30).  Motivation to combine is the same as in claim 1.
Regarding claim 13, Kostamo in view of Levola teaches the invention as set forth above and Kostamo further teaches the first region of the second VBG (16) and a second region of the two or more regions of the second VBG (16, as shown in fig. 9B) are configured to compensate dispersions caused by each other (¶100, the exit SRG 56 effectively acts as an inverse to the incoupling SRG 52, reversing the effect of the incoupling SRG diffraction for each version of the beam with which it interacts, thereby outputting what is effectively a two-dimensionally expanded version of that beam).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 14, Kostamo in view of Levola teaches the invention as set forth above and Kostamo further teaches:
	a light source (micro display 15) configured to generate the display light; and
	projector optics (imaging optics 17) configure to collimate (¶31, imaging optics 17 with collimating lens 20) the display light and direct the display light to the first VBG (in-coupling zone 12, ¶31).
Regarding claim 15, Kostamo teaches 
	a waveguide display (fig. 1-3 and 9B; ¶56, incoupling, fold and exit zones 12, 14, 16 are diffraction gratings) comprising,
	a substrate transparent (optical component 10; ¶34, optical component 10 is substantially transparent) to visible light;
	a coupler (14) configured to couple display light into the substrate (10) as guided wave in the substrate (10); and
	a first volume Bragg grating (VBG) (16) coupled to the substrate (10),
	wherein in first VBG (16) is configured to,
		diffract, at a first region of the first VBG (as shown in fig. 9B the light beams diffract from element 14 to element 16), the display light in the substrate (10)  into a diffracted beam that propagates in a first direction towards two or more regions of the first VBG (16) along the first direction (as shown in fig. 9B the light rays are diffracted towards two or more regions of element 16); and
		diffract, at the two or more regions of the first VBG (16) along the first direction, wherein the second direction is different from the first direction (shown in fig. 9B), and wherein the first region of the first VBG (16) and each region of the two or more regions of the first VBG (16) have same grating vectors in a plane perpendicular to a surface normal direction (as shown in fig. 9B and fig. 1 to 3) of the substrate (10).
	Kostamo does not specifically teach 
a second VBG coupled to the substrate,
the display light from the first region to a second direction towards the second VBG,
	wherein the second VBG is configured to couple the display light form each of the two or more regions of the first VBG out of the substrate at two or more regions of the second VBG along the second direction.
	Levola teaches a waveguide display (fig. 1), comprising 
a second VBG (output grating 30) coupled to the substrate (substrate 7),
the display light from the first region (light ray from grating 20 to grating 30) to a second direction towards the second VBG (30; shown in fig. 1),
	wherein the second VBG (30) is configured to couple the display light form each of the two or more regions of the first VBG (20) out of the substrate (7) at two or more regions of the second VBG (30) along the second direction (as shown in fig. 1, second direction is in the axis of SX).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo with a second VBG coupled to the substrate, the display light from the first region to a second direction towards the second VBG, wherein the second VBG is configured to couple the display light form each of the two or more regions of the first VBG out of the substrate at two or more regions of the second VBG along the second direction of Levola for the purpose of improving the efficiency of coupling light from the input grating to the output grating (¶17).
Regarding claim 19, Kostamo in view of Levola teaches the invention as set forth above and Levola further teaches the coupler (30; ¶49 teaches coupled out of the substrate 7 by the output grating 30 to provide an output beam) includes a diffractive coupler (¶55 teaches output grating 30 diffracts the expanded output beam B2 towards the eye E1 of an observer and ¶49 teaches coupled out of the substrate 7 by the output grating 30 to provide an output beam), a refractive coupler, or a reflective coupler.  Motivation to combine is the same as in claim 15.
Regarding claim 21, Kostamo in view of Levola teaches the invention as set forth above and Levola further teaches each of the first VBG (20) and the second VBG (30) includes a transmissive VG or a reflective VBG (shown in fig. 1, a reflective crossed grating 20, and a transmissive output grating 30).  Motivation to combine is the same as in claim 15.
Regarding claim 22, Kostamo in view of Levola teaches the invention as set forth above and Kostamo further teaches the first region of the first VBG (16) and a second region of the two or more regions of the first VBG (16, as shown in fig. 9B) are configured to compensate dispersions caused by each other (¶100, the exit SRG 56 effectively acts as an inverse to the incoupling SRG 52, reversing the effect of the incoupling SRG diffraction for each version of the beam with which it interacts, thereby outputting what is effectively a two-dimensionally expanded version of that beam).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781) as applied to claim 1 above, and further in view of Grey et al. (US 20190004321).
Regarding claim 3, Kostamo in view of Levola teaches the invention as set forth above.  Levola further teaches the first VBG (input grating 10), the second VBG (crossed grating), and the third VBG (output grating 30).
Kostamo in view of Levola does not specifically teach being configured to diffract the display light from a same field of view range and in a same wavelength range.
Grey teaches the waveguide display (fig. 2), wherein the first VBG (first grating 4), the second VBG (second grating 10), and the third VBG (third grating 8) are configured to diffract the display light from a same field of view range and in a same wavelength range (¶35 teaches the input and output diffractive optical element have grating vectors with a substantially equal magnitude and ¶36 teaches by providing input and output grating vectors with the same magnitude it is possible to obtain an exit beam with the same angular properties as the input beam and ¶46 total internal reflection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with being configured to diffract the display light from a same field of view range and in a same wavelength range of Grey for the purpose of facilitating the user of the device in a color augmented reality display (¶37).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781) as applied to claims 1 and 15 above, and further in view of Bhargava et al. (US 20190187474).
Regarding claim 5, Kostamo in view of Levola teaches the invention as set forth above but does not specifically teach the third VBG includes a transmissive VBG; and the second VBG overlaps with the third VBG in a see-through region of the waveguide display.
Bhargava teaches the waveguide display (fig. 21), wherein 
	the third VBG (EPE region 2160) includes a transmissive VBG (2160; ¶341, teaches time one of the replicated light beams interacts with the EPE region 2160, a portion of its power is diffracted and out-coupled toward the user’s eye, as shown by the arrows in the EPE region 2160 of the eyepiece waveguide 2100 in FIG. 21A); and
the second VBG (MPE region 2150; ¶339, teaches MPE region 2150 includes a plurality of diffractive features and the MPE region 2150 can have multiple associated grating vectors) overlaps with the third VBG (2160; ¶355, teaches the EPE region 2160 can include a diffraction grating) in a see-through region of the waveguide display (eyepiece waveguide 2100; ¶332, teaches an eyepiece waveguide 2100 with an MPE region 2150 which is overlapped by an EPE region 2160 and figure 21E and ¶352, teaches FIG. 21E illustrates an example embodiment of eyeglasses 70 which incorporate one or more instances of the eyepiece waveguide 2100. FIG. 21F illustrates example FOVs corresponding to the eyeglasses 70 in FIG. 21E. A first instance of the eyepiece waveguide 2100 is integrated into the left viewing portion of the eyeglasses 70, while a second instance of the eyepiece waveguide 2100 is integrated into the right viewing portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the third VBG includes a transmissive VBG; and the second VBG overlaps with the third VBG in a see-through region of the waveguide display of Bhargava for the purpose of achieving an expanded field of view which can be larger than the range of propagation angles that can be supported in guided propagation modes in the thickness direction of the waveguide (¶332).
Regarding claim 17, Kostamo in view of Levola teaches the invention as set forth above but
does not specifically teach the second VBG includes a transmissive VBG; and the first VBG overlaps with the second VBG in a see-through region of the waveguide display.
	Bhargava teaches the waveguide display (fig. 21), wherein the second VBG (EPE region 2160) includes a transmissive VBG (2160; ¶341, teaches time one of the replicated light beams interacts with the EPE region 2160, a portion of its power is diffracted and out-coupled toward the user’s eye, as shown by the arrows in the EPE region 2160 of the eyepiece waveguide 2100 in FIG. 21A); and
	the first VBG (MPE region 2150; ¶339, teaches MPE region 2150 includes a plurality of diffractive features and the MPE region 2150 can have multiple associated grating vectors) overlaps with the second VBG (2160; ¶355, teaches the EPE region 2160 can include a diffraction grating) in a see-through region of the waveguide display (eyepiece waveguide 2100; ¶332, teaches an eyepiece waveguide 2100 with an MPE region 2150 which is overlapped by an EPE region 2160 and figure 21E and ¶352, teaches FIG. 21E illustrates an example embodiment of eyeglasses 70 which incorporate one or more instances of the eyepiece waveguide 2100. FIG. 21F illustrates example FOVs corresponding to the eyeglasses 70 in FIG. 21E. A first instance of the eyepiece waveguide 2100 is integrated into the left viewing portion of the eyeglasses 70, while a second instance of the eyepiece waveguide 2100 is integrated into the right viewing portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the second VBG includes a transmissive VBG; and the first VBG overlaps with the second VBG in a see-through region of the waveguide display of Bhargava, for the purpose of achieving an expanded field of view which can be larger than the range of propagation angles that can be supported in guided propagation modes in the thickness direction of the waveguide (¶332).

Claims 6, 8, 9, 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781) as applied to claims 1 and 15 above, and further in view of Brown et al. (US 20180373115).	
Regarding claim 6, Kostamo in view of Levola teaches the invention as set forth above.  Levola further teaches having a first VBG (input grating 10), the second VBG (crossed grating 20), or the third VBG (output grating 30).
Kostamo in view of Levola does not specifically teach the VBG includes a multiplexed VBG.
		Brown teaches the waveguide display (fig. 2, 32, and 39), wherein the VBG includes a multiplexed VBG (¶185, teaches FIG. 39 there is provide a passive single SBG layer DigiLens which waveguides and diffracts at least two colors using holographic multiplexing. Multiplexing is the ability to record multiple Bragg gratings in the same layer. Firstly it can be used to produce improved angular profiles by combining two gratings of similar prescription to extend the diffraction efficiency angular bandwidth and giving better luminance uniformity and color balance across the exit pupil and field of view. Secondly multiplexing may be used to encode two distinct diffraction prescriptions which may be design to project light into distinct field of regions or diffract light of two different wavelengths into a give field of view region. Multiplexing also offers the significant benefit of reducing the number of layers in the waveguiding structure.).
		It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the VBG includes a multiplexed VBG of Brown, for the purpose of giving better luminance uniformity and color balance across the exit pupil and field of view (paragraph [0185]).
Regarding claim 8, Kostamo in view of Levola and Brown teaches the invention as set forth above and Brown further teaches at least one of the first VBG, the second VBG, or the third VBG (¶175, teaches DIGI-I gratings 306R, 306G, 360B and DIGI-O gratings 361R, 361G, 361B) includes VBGs in two of more holographic material layers (¶175, teaches holographic lenses 364, 365 in figure 2).  Motivation to combine is the same as in claim 6.
Regarding claim 9, Kostamo in view of Levola and Brown teaches the invention as set forth above and Brown further teaches a polarization convertor (half wave film (HWF) 106; ¶137 and ¶138)  between two holographic material layers of the two or more holographic material layers (¶139, teaches numerals (104, 105) is a multilayer SBG (Switchable Bragg Grating) waveguide and ¶5, Brag gratings (also commonly termed holograms)).  Motivation to combine is the same as in claim 6.
Regarding claim 12, Kostamo in view of Levola  teaches the invention as set forth above but does not specifically teach each of the second VBG and the third VBG is characterized by a respective thickness less than 100 µm; and the waveguide display is characterized by an angular resolution less than 2 arcminutes.
Brown teaches the waveguide display (fig. 10 and 11), wherein, each of the second VBG and the third VBG is characterized by a respective thickness less than 100 µm (figure 11 and ¶148, shows a thickness less than 100                         
                            μ
                        
                    m); and
	the waveguide display is characterized by an angular resolution less than 2 arcminutes (figures 10 and 11 and ¶148).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with each of the second VBG and the third VBG is characterized by a respective thickness less than 100 µm; and the waveguide display is characterized by an angular resolution less than 2 arcminutes of Brown, for the purpose of having a high enough resolution to be sufficient for all and most demanding display application (¶143).
Regarding claim 16, Kostamo in view of Levola teaches the invention as set forth above but does not specifically teach the first VBG is characterized by a thickness less than 100 µm; and the waveguide display is characterized by an angular resolution less than 2 arcminutes.
Brown teaches the waveguide display (fig. 10 and 11), wherein, the first VBG is characterized by a thickness less than 100 µm (figure 11 and ¶148 shows a thickness less than 100                         
                            μ
                        
                    m); and
	the waveguide display is characterized by an angular resolution less than 2 arcminutes (figures 10 and 11 and ¶148).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the first VBG is characterized by a thickness less than 100 µm; and the waveguide display is characterized by an angular resolution less than 2 arcminutes of Brown, for the purpose of having a high enough resolution to be sufficient for all and most demanding display application (¶143).
Regarding claim 18, Kostamo in view of Levola teaches the invention as set forth above.  Levola further teaches having at least one of the first VBG (20) or the second VBG (30).
Kostamo in view of Levola does not specifically teach the VBG in two or more holographic material layers.
Brown teaches the waveguide display, wherein VBGs (fig. 2, 32, and 39; ¶175, teaches DIGI-I gratings 306R, 306G, 360B and DIGI-O gratings 361R, 361G, 361B) in two or more holographic material layers (¶175 teaches holographic lenses 364, 365 in fig. 32).
		It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the VBG in two or more holographic material layers of Brown for the purpose of giving better luminance uniformity and color balance across the exit pupil and field of view (¶185).
Regarding claim 20, Kostamo in view of Levola teaches the invention as set forth above.  Levola further teaches having at least one of the first VBG (20) or second VBG (30).
Kostamo in view of Levola does not specifically teach the VBG includes multiplexed VBG.
Brown teaches the waveguide display (fig. 2, 32 and 39), wherein the VBG includes a multiplexed VBG (¶185 teaches FIG. 39 there is provide a passive single SBG layer DigiLens which waveguides and diffracts at least two colors using holographic multiplexing. Multiplexing is the ability to record multiple Bragg gratings in the same layer. Firstly it can be used to produce improved angular profiles by combining two gratings of similar prescription to extend the diffraction efficiency angular bandwidth and giving better luminance uniformity and color balance across the exit pupil and field of view. Secondly multiplexing may be used to encode two distinct diffraction prescriptions which may be design to project light into distinct field of regions or diffract light of two different wavelengths into a give field of view region. Multiplexing also offers the significant benefit of reducing the number of layers in the waveguiding structure.).
		It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with the VBG includes multiplexed VBG of Brown, for the purpose of giving better luminance uniformity and color balance across the exit pupil and field of view (¶185).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781) and Brown et al. (US 20180373115) as applied to claim 6 above, and further in view of Grey et al. (US 20190004321).
Regarding claim 7, Kostamo in view of Levola and Brown teaches the invention as set forth above.  Levola further teaches wherein, the first VBG includes a first set of VBGs (input grating 10); the third VBG includes a second set of VBGs (output grating 30); and each VBG in the first set of VBGs (10) and a corresponding VBG in the second set of VBGs (30).
Kostamo in view of Levola and Brown does not specifically teach the first VBG includes a first set of VBGs; the third VBG includes a second set of VBGs; and each VBG in the first set of VBGs and a corresponding VBG in the second set of VBGs have a same grating vector in the plane perpendicular to the surface normal direction of the substrate and are configured to diffract the display light from a same field of view range and in a same wavelength range.
Grey teaches the waveguide display (fig. 2), wherein, the first VBG includes a first set of VBGs (first grating 4);
	the third VBG includes a second set of VBGs (third grating 8); and
	each VBG in the first set of VBGs (4) and a corresponding VBG in the second set of VBGs (8) have a same grating vector in the plane perpendicular to the surface normal direction of the substrate (figure 2 grating lines of the first incoupling and third outcoupling grating #4 and #8 are parallel and both couple perpendicular incident/outgoing light therefore the grating have the same grating vector and ¶35 teaches each diffractive optical element preferably comprises grooves and a grating vector in the plane of the grooves. The grating vector may be defined with a direction that is normal to the grooves and a magnitude which is inversely related to the pitch of the grooves. The input and output diffractive optical elements respectively may have grating vectors with a substantially equal magnitude)  and are configured to diffract the display light from a same field of view range and in a same wavelength range (¶35 teaches the input and output diffractive optical element have grating vectors with a substantially equal magnitude and ¶36 teaches by providing input and output grating vectors with the same magnitude it is possible to obtain an exit beam with the same angular properties as the input beam and ¶46 total internal reflection ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola and Brown with the first VBG includes a first set of VBGs; the third VBG includes a second set of VBGs; and each VBG in the first set of VBGs and a corresponding VBG in the second set of VBGs have a same grating vector in the plane perpendicular to the surface normal direction of the substrate and are configured to diffract the display light from a same field of view range and in a same wavelength range of Grey for the purpose of facilitating the use of the device in a color augmented reality display (¶37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781) as applied to claim 1 above, and further in view of Haddick et al. (US 20190041642).
Regarding claim 10, Kostamo in view of Levola teaches the invention as set forth above but does not specifically teach an anti-reflection layer configured to reduce reflection of ambient light into the substrate.
	Haddick teaches the waveguide display (fig. 140), further comprising an anti-reflection layer configured to reduce reflection of ambient light into the substrate (14010; ¶638 teaches surface may include a coating and it may only be applied outside of the field of view.  This arrangement can be useful in preventing environmental stray light from reflecting into the user's eyes.  Without such a surface, light from the environment may reflect off of the combiner surface and into the user's eye.).	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with an anti-reflection layer configured to reduce reflection of ambient light into the substrate of Haddick, for the purpose of preventing environmental stray light from reflecting into the user's eyes (¶638).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 20160231478) in view of Levola et al. (US 20100321781) as applied to claim 1 above, and further in view of Woods (US 20200103650).
Regarding claim 11, Kostamo in view of Levola teaches the invention as set forth above but does not specifically teach an angular-selective transmissive layer configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value.
	Woods teaches the waveguide display (fig. 1a and 1b), further comprising angular-selective transmissive layer (stray light rejection layer 12) configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value (reducing stray light; ¶35 teaches a stray light rejection layer 12 is positioned on the outside surface of the waveguide 4.  The stray light rejection layer 12 comprises a transparent base material 14 and a plurality of slats 16.  The plurality of slats 16, or louvers, is arranged in the stray light rejection layer 12 at a plurality of angles.  In one arrangement the plurality of slats 16 is made of an opaque light-blocking material.  Additionally, the plurality of slats 16 can reflect light away from the waveguide 4.  In the embodiment depicted in FIG. 1 there is only a small number of slats 16, but in other embodiments a larger number could be provided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Kostamo in view of Levola with an angular-selective transmissive layer configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value of Woods, for the purpose of providing stray light from overhead or below a user's line of sight may be blocked (¶38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872       

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/22